DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group 1 (Claims 1-8 and 15-22) in the reply filed on 07/11/2022 is acknowledged.
Claims 9-14 and 23-24 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/11/2022.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. The cited foreign patent applications do not appear to show a cell-free system comprising the claimed chimeric receptor. Therefore, priority cannot be claimed for claims that recite this feature. Claims 1-14 and 24 successfully claim priority and have an effective filing date of 06/08/2017. Claims 15-23 fail to claim priority and have an effective filing date of 06/07/2018.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/06/2019 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
	This application is not in compliance with the requirements for sequence disclosures under 37 CFR 1.821; however, it can be made compliant with an amendment to the specification. First, the Incorporation by Reference paragraph required by 37 CFR 1.821(c)(1) is missing or incomplete. Second, nucleotide and/or amino acid sequences appearing in the drawings are not identified by sequence identifiers in accordance with 37 CFR 1.821(d). Specifically, Figure 2B contains two enumerated sequences (labeled wtTM and artTM) that are not identified with sequence identifiers. Sequence identifiers for nucleotide and/or amino acid sequences must appear either in the drawings or in the Brief Description of the Drawings.
Required response – Applicant must provide:
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting (1) the required incorporation by reference paragraph and (2) sequence identifiers into the Brief Description of the Drawings, consisting of: 
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version);
A copy of the amended specification without markings (clean version); and 
A statement that the substitute specification contains no new matter;
AND OPTIONALLY
Replacement and annotated drawings in accordance with 37 CFR 1.121(d) inserting the required sequence identifiers.

The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. The hyperlink appears on pg. 20 ln. 28 and links to the NEB Tm calculator. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
The use of trade names and/or marks used in commerce, have been noted in this application. Several such terms appear on pg. 20-21 and pg. 27-28, including Integrated DNA Technologies™, IDT™, NEB10beta™, and many more on pg. 20. The terms should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Objections
Claim 1 is objected to because it includes reference characters which are followed by rather than enclosed within parentheses. The reference characters in the claim should read “(i)” instead of “i).” Reference characters corresponding to elements recited in the detailed description of the drawings and used in conjunction with the recitation of the same element or group of elements in the claims should be enclosed within parentheses so as to avoid confusion with other numbers or characters which may appear in the claims.  See MPEP § 608.01(m).
Claim 5 is objected to because of the following informalities: the abbreviation “DARPin” should be spelled out at its first use.
Claim 7 is objected to because of the following informalities: the phrase “is or comprises” is redundant. “Comprises” encompasses both when there are and when there are not additional elements. The examiner recommends amending to “comprises” to improve the clarity of the claim.
Claim 20 is objected to because of the following informalities: claim should read “further comprising” instead of “comprising.” 
Claim 21 is objected to because of the following informalities: claim should read “encodes” instead of “encodes for.”
Claim 22 is objected to because of the following informalities: the claim language is somewhat awkward. The examiner recommends “The cell-free system of Claim 16 wherein the components are lyophilized on the solid support.”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
	
Claims 1-8 and 15-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding Claim 1, the claim recites a chimeric protein comprising “a camelid.” A camelid is an animal such as a camel, llama, and alpaca. There is no evidence in the specification to support that the inventors had possession of a fusion protein comprising an entire animal or even contemplated the production or use of such an object. Claim 1 is rejected for failing to demonstrate possession of the claimed invention. Claims 2-8 and 15-22 are rejected for depending on rejected Claim 1. The examiner believes the change from “camelid VHHs” to “camelid” in the preliminary amendment filed 12/06/2019 was likely an error. This claim will be examined using the interpretation that the claimed fusion protein comprises camelid VHHs, rather than camelids.
Regarding Claim 1, the claim recites a chimeric protein comprising an antibody, where the antibody is only defined by its recognition of an analyte. Disclosure of an antigen fully characterized by its structure, formula, chemical name, physical properties, or deposit in a public depository does not, without more, provide an adequate written description of an antibody claimed by its binding affinity to that antigen, even when preparation of such an antibody is routine and conventional. See Amgen Inc. v. Sanofi, 872 F.3d 1367, 1378, 124 USPQ2d 1354, 1361 (Fed. Cir. 2017)("knowledge of the chemical structure of an antigen [does not give] the required kind of structure-identifying information about the corresponding antibodies"); see also Centocor Ortho Biotech, Inc. v. Abbott Labs., 636 F.3d 1341, 1351-52, 97 USPQ2d 1870, 1877 (Fed. Cir. 2011)(patent disclosed the antigen the claimed antibody was supposed to bind, but did not disclose any antibodies with the specific claimed properties). See MPEP 2163.II.A.3(a). The instant claims fail to meet the requirements for disclosure because the antibody of Claim 1 is defined only by its ability to bind to the analyte of interest.
It is well established in the art that the formation of an intact antigen-binding site generally requires the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three CDRs which provide the majority of the contact residues for the binding of the antibody to its target epitope. The amino acid sequences and conformations of each of the heavy and light chain CDRs are critical in maintaining the antigen binding specificity and affinity which is characteristic of the parent immunoglobulin. It is expected that all of the heavy and light chain CDRs in their proper order and in the context of framework sequences which maintain their required conformation, are required in order to produce a protein having antigen-binding function and that proper association of heavy and light chain variable regions is required in order to form functional antigen binding sites. An antibody must comprise all 6 CDRs in order to maintain the antigen binding specificity and affinity which is characteristic of the immunoglobulin. 
Therefore, in view of the current case law, Claim 1 is rejected since it fails to provide all 6 CDR structures for the claimed antibodies. Claims 2-8 and 15-22 are rejected for depending on rejected Claim 1.
Regarding Claim 1, the claim recites fusion proteins comprising the genus of antibody mimetics. An original claim may lack written description support when a broad genus claim is presented but the disclosure only describes a narrow species with no evidence that the genus is contemplated. See Ariad Pharms., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1349-50 (Fed. Cir. 2010) (en banc). The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. See MPEP 2163.
The claimed groups of antibody mimetics are broad and encompass “organic compounds that specifically bind a target sequence and have a structure distinct from a naturally- occurring antibody. Antibody mimetics may comprise a protein, a nucleic acid, or a small molecule.” (pg. 4, ln. 6-9).
Despite the variety of antibody mimetics claimed, the specification has not reduced to practice any chimeric proteins comprising antibody mimetics. The specification does not provide examples of acceptable antibody mimetics, and it does not provide guidance for determining which antibody mimetics would or would not be acceptable for use as part of a chimeric fusion protein. The specification also does not disclose any adaptations that would be required to effectively make and/or use the invention when detecting the analyte with an antibody mimetic rather than with an antibody as demonstrated. For example, the specification does not contemplate whether the user should alter expression levels of the chimeric protein, whether the chimeric protein can still be used as a transmembrane receptor, whether any additional protein domains may enhance the signal-to-noise ratio observed, etc.
While none of these elements are specifically required to demonstrate possession, in combination, their lack means that one skilled in the art at the time of filing would conclude that the inventors lacked possession of an invention using antibody mimetics, and only had possession of an invention using antibodies. Claim 1 is rejected for failing to demonstrate possession of the claimed invention. Claims 2-8 and 15-22 are rejected for depending on rejected Claim 1.
Regarding Claim 4, the claim recites transmembrane domains having at least 50% identity with SEQ ID NOs: 3-6. MPEP 2163 is cited above for the rejection of Claim 1; written description of a genus can be demonstrated by possession of a representative number of species.
Despite the broad genus of transmembrane domains claimed, the specification reduces to practice only two transmembrane domains: wtTM, which comprises SEQ ID NO 4, and artTM, which corresponds to SEQ ID NO 3. 
The specification does not provide insight into whether there is biological significance to claiming transmembrane domains with at least 50% identity to the four claimed sequences, rather than claiming a broader or narrower range. The specification also does not consider whether all sequences with at least 50% identity to one of the four claimed sequences could be used in the invention as transmembrane domains, and if not, it does not disclose how to determine which sequences could be used.
Further, a search of the relevant art at the time of invention reveals that there is a broad range of art disclosing sequences with at least 50% identity to one of the four claimed sequences, including sequences that are not used as transmembrane regions. For example, see Johansson (US Pat. No. 6716589; PTO-892), whose SEQ ID NO: 24 comprises an amino acid sequence with 59.6% identity with the instant SEQ ID NO: 3 (see Alignment 1 below), but which does not correspond to a transmembrane protein (col. 19, ln. 22-23) and which is used to study amyloid fibril formation (Abstract) instead of forming a chimeric receptor protein.

    PNG
    media_image1.png
    147
    750
    media_image1.png
    Greyscale

Alignment 1. Qy = instant SEQ ID NO: 3, Db = Johansson SEQ ID NO: 24.
	The two sequences reduced to practice and two additional sequences enumerated are narrow in relation to the breadth of the genus claimed, and do not correspond to a representative number of species within the genus. Therefore, one of ordinary skill in the art at the time of filing would conclude that the applicant demonstrated possession of a much narrower genus than any transmembrane domain with >50% identity to one of the four sequences claimed. Claim 4 is rejected for failing to demonstrate possession of the claimed invention.
	Regarding Claim 5, the claim recites that the antibody mimetic is a monobody, a DARPin, or a alphaRep.
Possession may be shown in a variety of ways including description of an actual reduction to practice, or by showing that the invention was "ready for patenting" such as by describing distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention. See, e.g., Pfaff v. Wells Elecs., Inc., 525 U.S. 55, 68, 119 S.Ct. 304, 312, 48 USPQ2d 1641, 1647 (1998); Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406; Amgen, Inc. v. Chugai Pharm., 927 F.2d 1200, 1206, 18 USPQ2d 1016, 1021 (Fed. Cir. 1991). The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement." Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 968, 63 USPQ2d 1609, 1616 (Fed. Cir. 2002). See MPEP 2163.
	The applicant does not reduce the invention to practice by providing examples of chimeric proteins comprising these antibody mimetics. The applicant also fails to show that the invention was “ready for patenting.” The specification only mentions these classes of proteins within generic lists, such as on pg. 4 and pg. 22. The specification does not disclose exemplary sequences of these proteins that could be used when making a chimeric protein comprising one of these antibody mimetics. Finally, the specification does not disclose any adaptations that would be required to effectively make and/or use the invention when detecting the analyte with an antibody mimetic rather than with an antibody as demonstrated. For example, the specification does not contemplate whether the user should alter expression levels of the chimeric protein, whether the chimeric protein can still be used as a transmembrane receptor, whether any additional protein domains may enhance the signal-to-noise ratio observed, etc.
While none of these elements are specifically required to demonstrate possession, in combination, their lack means that one skilled in the art at the time of filing would conclude that the inventors lacked possession of an invention using monobodies, DARPins or alphaReps as antibody mimetics, and only had possession of an invention using antibodies. Claim 5 is rejected for failing to demonstrate possession of the claimed invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 and 15-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, the claim recites “at least one binding domain having specificity for an analyte selected from the group consisting of…” It is unclear whether the binding domain or the analyte should be selected from the subsequent listed group. Claims 2-8 and 15-22 are also rejected for depending on rejected Claim 1. The examiner believes, based on examples provided in the specification, that the intent is for the binding domain to be selected from the listed group. For the purpose of compact prosecution, the claim will be examined as if it reads “at least one binding domain that has specificity for an analyte, wherein the binding domain is selected from the group consisting of…”
Regarding Claim 6, the claim recites “the chimeric receptor polypeptide of claim 1 which further comprises a spacer inserted between the linker and the at least one binding domain.” It is unclear what differentiates the spacer from the linker. Currently, neither is defined by a sequence, and both are defined only by their position relative to other components rather than any structural features. While the broadest reasonable interpretation of this claim would seek to avoid breaking up structural units where possible, any polypeptide longer than a single amino acid that connects the DNA-binding domain to the analyte-binding domain could theoretically be defined as either (1) a single linker or as (2) the combination of a linker and a spacer. Claim 7 is also rejected due to this ambiguity. While Claim 7 defines the spacer as comprising certain sequences, it remains unclear how to determine how to define the sequences of the spacer vs the linker when those sequences are present.
Regarding Claim 8, the claim recites that the DNA-binding domain is “fused to one binding domain.” This language is indefinite because it is unclear how this fusion relates to the linker recited in Claim 1. One possibility is that this fusion occurs indirectly via the linker. A second possibility is that fusion proteins according to Claim 8 have a DNA-binding domain directly fused to the analyte-binding domain without a linker. The examiner believes, based on examples provided in the specification, that the intent is for the fusion to occur indirectly via the linker, and has examined the claim based on that interpretation. To remove ambiguity and clarify the intent of Claim 8, the examiner recommends deleting the phrase “fused to one binding domain” or explicitly re-stating that the linker is present, such as “fused to one binding domain by the linker”.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 8 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. This rejection is related to the above 112(b) rejection of Claim 8, and only applies if the claim should be interpreted to mean that the DNA-binding and analyte-binding domains are directly fused without the presence of a linker. This interpretation of Claim 8 would improperly broaden independent Claim 1 by failing to include all three components listed in the independent claim.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 and 6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural product without significantly more. The claim(s) recite(s) a chimeric receptor polypeptide comprising (i) a DNA-binding domain, (ii) an analyte-binding domain, which could be any organic molecule that specifically binds a target sequence and that has a structure distinct from a naturally-occurring antibody (an “antibody mimetic”) and (iii) a region connecting the two prior regions. The region of (iii) can be either defined as a single linker region (as in Claim 1) or as both a linker and a spacer (as in Claim 6). Polypeptides comprising those three regions include natural products, such as many response regulators from two-component systems, which can comprise a DNA-binding domain (Zschiedrich et al. 2016; PTO-892; pg. 19), an analyte-binding domain that specifically recognizes the DHp domain of its histidine kinase (Zschiedrich et al. 2016; PTO-892; pg. 12 par. 2 and Figure 1), and a linker connecting the two regions (Zschiedrich et al. 2016; PTO-892; Figure 7a). Therefore, the claims encompass natural product judicial exceptions and the additional steps/elements of the claim fail to integrate the judicial exception into a practical application thereof.
The preamble does not integrate the judicial exception because the recitation of “receptor” does not give “life, meaning, and vitality” to the claimed analyte- and DNA-binding protein, and therefore does not further limit the claimed polypeptide. The recitation of “chimeric” merely implies that the protein is not entirely from a single source, but there is no specific structure required. See MPEP 2111.02 for a discussion of the effect of the claim’s preamble.
This judicial exception natural product is not integrated into a practical application because the additional limitation (a chimeric protein) imparts no structural or functional characteristics that are sufficient to amount to significantly more than the judicial exception itself.  The protein could become chimeric by adding only well-understood, routine, and conventional elements to the protein, such as a protein tag. See MPEP 2106.05. Furthermore, this addition would not meaningfully change the structure or function of the protein such that it amounts to more than the judicial exception itself. Therefore, the response regulator natural product that is chimeric because of a tag would not amount to significantly more than the judicial exemption.  Therefore, the claims, as a whole, are directed to a judicial exception natural product that is not markedly different from the non-chimeric naturally-occurring response regulator counterparts.
Accordingly, Claims 1 and 6 are rejected for being ineligible under 35 U.S.C. 101.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, and 6-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Menzel et al. 1999 (WO-9923116-A1; IDS filed 12/6/2019).
Regarding Claim 1, Menzel et al. teaches a chimeric protein, specifically the protein encoded by the plasmid of Figure 5. As discussed above in the 101 rejection, the term “receptor” does not further limit the DNA- and analyte-binding protein. The chimeric protein comprises (i) a DNA-binding domain (the CadC transcriptional regulatory domain). The chimeric protein also comprises (ii) an analyte-binding domain (the C-terminal GCN4 leucine zipper dimerization domain). This system can be used to detect dimerization and protein-protein interactions (pg. 40, ln. 17-19), in which case the analyte bound would be a second GCN4 domain fused with another protein. The analyte-binding leucine zipper dimerization domain of Menzel et al. is an antibody mimetic because it is an organic compound that has a structure distinct from a naturally occurring antibody and that specifically binds a target sequence. The target sequence for GCN4 is its own amino acid sequence; specific amino acids that are important for said targeting are discussed and illustrated in Strauss and Keller 2008 on pg. 464-467 (PTO-892). Finally, the chimeric protein comprises (iii) a linker between the DNA-binding and analyte-binding domains (the CadC transmembrane domain).
Regarding Claims 2 and 8, the plasmid sequence provided in Figure 5 was translated using the Expasy translation tool (https://web.expasy.org/translate/) to obtain the encoded fusion protein’s sequence. The encoded fusion protein is found in the 5’ to 3’ direction in the second frame. This sequence clearly comprises an amino acid sequence having at least 70% identity with SEQ ID NOs: 1, 2, and 8. See Alignments 2 and 3, below.


    PNG
    media_image2.png
    532
    527
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    536
    528
    media_image3.png
    Greyscale

Alignment 2. Pairwise alignments of SEQ ID NOs: 1 and 2, recited in Claim 2, (top sequences) against the translated protein sequence from Menzel et al. Figure 5. This sequence clearly comprises a N-terminal region having >70% identity with the instant SEQ ID NOs, and in the case of the alignment with SEQ ID NO: 2 the alignment over the entire protein sequence has >70% identity.

    PNG
    media_image4.png
    530
    530
    media_image4.png
    Greyscale

Alignment 3. Pairwise alignments of SEQ ID NO: 8, recited in Claim 8, (top sequence) against the translated protein sequence from Menzel et al. Figure 5. This sequence has >70% identity with SEQ ID NO: 8 across both the N-terminal region and the entire protein.

Regarding Claim 4, Menzel et al. teaches that the transmembrane domain of CadC is boxed in Figure 2 (pg. 11 ln. 11). This sequence has 92.9% identity over its entire sequence with SEQ ID NO: 4. (See Alignment 4 below.)

    PNG
    media_image5.png
    323
    392
    media_image5.png
    Greyscale

Alignment 4. Top sequence is the instant SEQ ID NO: 4, bottom sequence is the boxed transmembrane domain of Menzel et al. Figure 2.

Regarding Claims 6 and 7, Menzel et al. teaches that a fusion protein can be made from CadC by cutting the protein at junction 1 or junction 2 depicted in Figure 2 (pg. 43 ln. 11-14). Therefore, in a fusion protein truncated at junction 2, one can reasonably define the linker as being the required portion of the transmembrane domain ending at Junction 1 (the Leu at position 181) and the spacer as the optional region located between Junction 1 and Junction 2 (beginning at the Asp at position 182 and ending with the Leu at position 278). This spacer comprises the amino acid sequence DTRLPMS, highlighted in the partial Menzel Figure 2 below.

    PNG
    media_image6.png
    260
    572
    media_image6.png
    Greyscale

Partial view of Menzel et al. Figure 2. Image shows the boxed transmembrane region and the locations of junction 1 and junction 2. The amino acid sequence DTRLPMS is highlighted.

Claims 1, 6, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schwartz et al. 2013 (PG-PUB No. US-20030049799-A1; PTO-892). 
Regarding Claim 1, Schwartz et al. teaches a chimeric protein (Abstract) comprising (i) a DNA-binding “interaction domain” [0010, 0077-0080, and 0104-0106] and (ii) at least one binding domain having specificity for an analyte, the “ligand binding domain” [0010 and 0065-0076]. The ligand binding domain can be selected in a variety of ways, including screening a library of single chain antibodies [0068] that can include heavy chain variable domains (see Makeyev et al. 1999 pg. 177, section “2.1 Reverse transcription and PCR”; PTO-892; incorporated by reference in Schwartz et al. [0068]). The chimeric proteins can also include linkers, such as those described for the following example DNA-binding domains: AraC [0114], zinc finger domains [0121], or lambda repressor [0135-0136]. 
Regarding Claim 6, as discussed above, any linker according to Claim 1 could also fulfill the limitation of Claim 6. However, even if the linker is defined to be a transmembrane region as recited in Claim 4, Schwartz et al. teaches a spacer comprising a “nine amino acid insertion” between the extracellular binding domain and the transmembrane domain [0145].
Regarding Claim 15, Schwartz et al. teaches that these proteins could be used in cell-free in vitro systems [0005].

Claim 3 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Schwartz et al. in view of Whitney et al. (PG-PUB No. US-20050003367-A1; PTO-892).
Schwartz et al. specifically teaches that LexA is a preferred DNA-binding domain [0080]. However, Schwartz et al. does not teach a sequence for LexA.
Whitney et al. teaches that the sequence of LexA is Whitney SEQ ID NO: 26. This sequence comprises an amino acid sequence having at least 70% identity with instant SEQ ID NO: 13 (see Alignment 5 below). The examiner believes that the amino acid sequence of LexA is an inherent feature of the protein, and therefore, Claim 3 is anticipated by Schwartz et al.

    PNG
    media_image7.png
    537
    527
    media_image7.png
    Greyscale
 
    PNG
    media_image8.png
    371
    531
    media_image8.png
    Greyscale

Alignment 5. Left, alignment of the instant SEQ ID NO: 13 to the entire SEQ ID NO: 26 from Whitney et al. Right, alignment with only a partial SEQ ID NO: 26 from Whitney et al. that demonstrates it comprises an amino acid sequence with >70% identity with SEQ ID NO: 13.
	If the amino acid sequence of LexA is not an inherent feature of the protein, it would have been obvious to one of ordinary skill in the art at the time of filing use the sequence of LexA disclosed by Whitney et al. to create the chimeric protein of Schwartz et al. First, one of ordinary skill in the art would have known that some sequence for LexA is necessary in order to clone its DNA-binding domain into a suitable vector containing the other elements of the fusion protein as described in [Schwartz 0153]. Second, one of ordinary skill in the art would have been especially motivated to use the LexA sequence disclosed by Whitney et al. because Whitney et al. is solving the same problem of making a recombinant cell sensor [Whitney 0143]. Additionally, while any subset of LexA that includes the first 60 amino acids would anticipate the claim language, Whitney discloses preferred regions of the LexA protein for use in said sensor [Whitney 0142].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Schwartz et al. in view of Arnold et al. (WO-2012125652-A2; IDS filed 12/06/2019).
The teachings of Schwartz et al. are described above. Specifically, Schwartz et al. teaches all claim limitations required by Claim 1. Additionally, Schwartz et al. defines ligand binding domains broadly as “a peptide that binds to a ligand” and teaches many different ways of identifying such interactions [0010]. 
Schwartz et al. does not teach that the fusion protein can be made using an antibody mimetic selected from the group consisting of a monobody, a DARPin and an alphaRep, as required by Claim 5.
Arnold et al. teaches a fusion protein that can recognize and bind to a target (Abstract). Arnold et al. teaches that the fusion protein comprises (i) a DNA-binding element that can bind to a transcription regulatory element in its own promoter, (ii) a binding moiety for recognizing the endogenous protein, and (iii) additional elements for emitting a signal and regulating its own expression [0011]. One specific example of such a protein is shown in Figure 1 and described in [0100]. Arnold et al. teaches that the binding moiety can be an antibody or antibody mimetic, including a monobody or a DARPin [0024]. The fusion protein taught by Arnold et al. is not used to detect the presence/absence of an analyte as in Schwartz et al.; instead, it is used in the related task of localizing where a target is present within a sample.
One of ordinary skill in the art at the time of filing would have been motivated to antibody mimetics such as monobodies and DARPins as taught by Arnold et al. as a ligand binding domain in the Schwartz et al. fusion protein because it is a clear example of a known protein domain being used as part of a similar fusion protein to solve the same problem (recognizing and binding to a protein target sequence). As such, this would be an example of a simple substitution of one known element for another to obtain predictable results (see MPEP 2143(I)(B)).

Claims 1 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Schwartz et al. in view of Pardee et al. (2014, “Paper-based Synthetic Gene Networks”; PTO-892) in view of Schwartz et al..
The teachings of Schwartz et al. are described above. Specifically, Schwartz et al. teaches a chimeric receptor according to Claim 1, and its use in a cell-free system as recited in Claim 15. Schwartz et al. also teaches that such a cell-free system is advantageous because it frees the system from the rigorous biological constraints associated with cell-based systems (e.g. temperature, pH, osmolality, etc.) [0005].
Schwartz et al. does not provide a detailed description of their cell-free system. Schwartz et al. also does not discuss the limitations of Claims 16-20 in the context of a cell-free system.
Regarding Claim 15, Pardee et al. teaches a cell-free system comprising genetic circuits that express or fail to express genes to create a colorimetric output (Abstract). Pardee et al. does not teach the use of proteins to alter the genetic circuit expression, but they do teach that other proteins are present and remain functional within the context of their cell-free system, including ribosomes and 35 other bacterial proteins (pg. 2 par. 4). Regarding Claims 16-18, Pardee et al. teaches that the cell-free system is embedded within paper, a porous solid support (pg. 3 par. 1). Regarding Claim 19, Pardee et al. teaches that the cell-free system can function within a printed array of spatially distinct regions that are separated from each other by a wax-based hydrophobic barrier (pg. 6 par. 3). Regarding Claims 20-21, Pardee et al. teaches gene circuits that have a fluorescent protein as an output reporter protein (pg. 5 par. 2). Regarding Claim 22, Pardee et al. teaches that the cell free reactions can be freeze-dried onto the solid paper support using a lyophilizer (pg. 13 par. 1).
Pardee et al. also teaches several advantages of their cell-free system: lower cost and reaction time, improved ease of use, and no requirement for laboratory infrastructure (pg. 11 par. 2).
One of ordinary skill in the art at the time of filing would have been motivated to improve the chimeric receptor of Schwartz et al. by using a cell-free system as taught by Pardee et al. One skilled in the art would have been motivated to make this improvement because both Schwartz et al. and Pardee et al. disclose advantages of a cell-free system over a cell-based system, as described above. This improvement could have been made with a reasonable expectation of success because Schwartz et al. teaches that their fusion protein could be used in a cell-free system and Pardee et al. teaches that proteins can still function after being freeze-dried onto their paper-based cell-free system.

Conclusion
No claims are allowed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lawson et al. (US Pat. No. 7052906; PTO-892) teaches synthetic transmembrane domains that can be used in chimeric proteins to tune properties such as the proteins’ expression levels and relative response to ligand binding (Abstract). Lawson’s SEQ ID NOs 21-22 have >50% identity to the instant SEQ ID NO 3. Lawson’s SEQ ID NOs 22-25 also have >50% identity to the instant SEQ ID NO 6. Additionally, Lawson et al. teaches a spacer that can be used in conjunction with their transmembrane domains (SEQ ID NO 26) that comprises the sequence GGGSG (instant SEQ ID NO 12).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMELIA NICOLE DICKENS whose telephone number is (571)272-0381. The examiner can normally be reached M-R 8:30-4:30, and every other F 8:30-4:30 (EDT/EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on (571) 272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AMELIA NICOLE DICKENS/               Examiner, Art Unit 4161                                                                                                                                                                                         
/STACEY N MACFARLANE/               Examiner, Art Unit 1649